ORDER

PER CURIAM
Michael Tracy (“Employee”) appeals from a judgment of the Missouri Labor and Industrial Relations Commission (“the Commission”) affirming the award of the Administrative Law Judge (“ALJ”), which found that Employee’s claim against Glaz-ers Wholesale Drug Company (“Employer”) was not compensable because it was barred by the statute of limitations.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).